Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.




EXHIBIT 10.1


PRODUCT SUPPLY AGREEMENT

by and between

PFIZER INC.
and
AMAG PHARMACEUTICALS, INC.

dated as of June 1, 2017






Signature Version    Confidential



--------------------------------------------------------------------------------








This SUPPLY AGREEMENT (the “Agreement”), dated as of April 1, 2017 (the
“Effective Date”), is by and between Pfizer Inc., a corporation with offices at
235 East 42nd St., New York, NY 10017 (“Pfizer”), and AMAG Pharmaceuticals, Inc.
a corporation with offices at 1100 Winter St., Waltham, MA 02451, (“Customer”).
Pfizer and Customer may be referred to herein individually as a “Party” or
collectively as the “Parties.”
WHEREAS, Customer desires to purchase from Pfizer, and Pfizer agrees to supply,
Product under the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained in this Agreement, intending to be legally bound hereby, the
Parties agree as follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions. For purposes of this Agreement:
“Affiliate” means, with respect to any Party, any Person which directly or
indirectly controls or is controlled by or is under common control with such
Party. For purposes of this definition, “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”) shall be
presumed to exist if one of the following conditions is met: (a) in the case of
corporate entities, direct or indirect ownership of at least fifty percent (50%)
of the stock or shares having the right to vote for the election of directors of
such entity or any direct or indirect parent of such entity, and (b) in the case
of non-corporate entities, the direct or indirect ownership of at least fifty
percent (50%) of the equity interest with the power to direct the management or
policies of such non-corporate entities.
“Batch” means an initiation and completion of a discrete batch of Product that
is intended to be of uniform character and quality, within specified limits, and
is produced during the same cycle of Manufacture as defined by the applicable
Batch Records.
“Batch Records” means, with respect to a Batch, documents prepared in accordance
with cGMP that record the relevant Manufacturing or packaging of the Product,
including the controls, quality specifications and regulatory and other
requirements, under which such Batch of Product was Manufactured or packaged.
“Business Day” means any day other than Saturday, Sunday, or any day on which
banks located in the United States are authorized or obligated to be closed.
“Certificate of Analysis” means a document signed by an authorized
representative of Pfizer, describing Specifications for, and results of testing
applied by Pfizer to Product.
“Current Good Manufacturing Practices” or “cGMP” means the then current
requirements under all applicable Laws relating to manufacturing practices for
products (including ingredients, testing, storage, handling, intermediates, and
bulk products) including as set forth in ICHQ7 “cGMP for Active Pharmaceutical
Ingredients” and as otherwise required by any Regulatory Authority having
jurisdiction over the Facility (as such term is defined below), as the same may
be updated, supplemented or amended from time to time.
“Claim or Proceeding” means any claim, action, suit, proceeding or arbitration,
including any Governmental Entity action, notification, investigation or audit.


Signature Version    Confidential



--------------------------------------------------------------------------------





“Confidential Information” means all information relating to (i) a disclosing
Party’s business or business plans, including, but not limited to, suppliers,
customers, prospective customers, contractors, clinical data, the content and
format of various clinical and medical databases, utilization data, cost and
pricing data, disease management data, software products, programming
techniques, data warehouse and methodologies, all proprietary information,
know-how, trade secrets, technical and non-technical materials, products,
specifications, processes, sales and marketing plans or strategies, designs, and
any such information developed by the disclosing Party or its personnel for or
on behalf of the disclosing Party, (ii) information of any Third Parties, and
(iii) any discussions and proceedings relating to any of the foregoing
information, whether disclosed in oral, electronic, visual, written or any other
form. Confidential Information includes the terms and conditions of this
Agreement. Confidential Information shall also include information of the
disclosing Party that a reasonable Person would consider confidential or
proprietary under the circumstances. The fact that the disclosing Party may have
marked or identified as confidential or proprietary any specific information
shall be indicative that the disclosing Party believes such information to be
confidential or proprietary, but the failure to so mark information shall not
conclusively determine that such information is or is not considered
Confidential Information by the disclosing Party.
“Contract Quarter” means each successive three (3) calendar month period
beginning on the Effective Date.
“Contract Year” means any four (4) Contract Quarter periods beginning on the
Effective Date and ending on each successive anniversary of that date.
“Exempt Information” means any information which the receiving Party can
demonstrate (i) was lawfully in its possession and reduced in writing prior to
the time of disclosure by or on behalf of the disclosing Party and which is not
subject to another obligation of confidentiality; (ii) is or becomes generally
available to the public through no breach of this Agreement by the receiving
Party or its personnel; (iii) is obtained from a Third Party lawfully entitled
to possession of such Confidential Information and under no obligation of
confidentiality to the disclosing Party or its Affiliates; or (iv) was
independently developed by or for the recipient without reference to, aid from
or reliance upon the Confidential Information of the disclosing Party. In
clarification of the foregoing, a general disclosure in the public domain will
not cause more specific (but related) information to be deemed Exempt
Information under one of the above exceptions; similarly, a combination of
several pieces of information, where each piece of information individually is
deemed Exempt Information, will not operate to exempt the combination as Exempt
Information unless the combination itself is in the public domain, independently
developed by the receiving Party, or otherwise lawfully in the receiving Party’s
possession.
“Facility” means Pfizer’s manufacturing facility located at [***] and such other
facilities used by Pfizer in the Manufacture, packaging and storage of Product.
“Global Trade Control Laws” means the U.S. Export Administration Regulations;
the U.S. International Traffic in Arms Regulations; the economic sanctions rules
and regulations implemented under statutory authority and/or President’s
Executive Orders and administered by the U.S. Department of the Treasury Office
of Foreign Assets Control; European Union (E.U.) Council Regulations on export
controls, including Nos. 428/2009, 267/2012; other E.U. Council sanctions
regulations as implemented in E.U. Member States; United Nations sanctions
policies; all relevant regulations and legislative instruments made under any of
the above; other relevant economic sanctions, export and import control laws,
regulations, legislation, orders and requirements imposed by a relevant
Governmental Entity.


Signature Version    Confidential



--------------------------------------------------------------------------------





“Governmental Entity” means any court, tribunal or arbitral body with competent
jurisdiction; any military, quasi-military or law enforcement agency; or any
other entity, agency, department, authority or other instrumentality of any
supra-national, federal, national, state, county, local, municipal, other
political subdivision, administrative authority, agency, commission,
instrumentality, or other governmental regulatory body.
“Intellectual Property” means (a) any processes, trade secrets, inventions,
industrial models, designs, methodologies, drawings, formulae, procedures,
techniques, clinical data or technical or other information or data,
manufacturing, engineering and technical drawings necessary or useful in the
registration, packaging, Manufacture, use or sale of the Product, (b) registered
trademarks, trademark applications, unregistered marks, trade dress, and
copyrights, (c) know-how, and (d) patents, patent applications, and any
provisionals, divisions, continuations, continuations in part, extensions,
substitutions, renewals, registrations, revalidations, reissues or additions,
including supplementary certificates of protection, of or to any of the
aforesaid patents and patent applications, and all foreign counterparts of any,
or to any, of the aforesaid patents and patent applications, or any future
patents or patent applications covering such Product or any components thereof
or improvements thereof.
“Losses” means losses, damages, fines, fees, settlements, payments, obligations,
penalties, deficiencies, costs and expenses (including interest, court costs,
reasonable fees of attorneys, accountants and other experts, and other
reasonable expenses of litigation or other proceedings or of any claim, default
or assessment) arising out of Third Party Claims or Proceedings.
“Manufacture” and “Manufacturing” means any steps, processes and activities
necessary to produce Product including, without limitation, the manufacturing,
processing, packaging, quality control testing, and release, of Product.
“Manufacturing Process” means any processes and activities (or any step in any
process or activity) used, as evidenced in the Batch Records or master Batch
Records, or planned to be used by Pfizer or its approved subcontractor to
Manufacture Product.
“Person” means any natural person, entity, corporation, general partnership,
limited partnership, other business organization, trust, union, association or
any Governmental Entity, including any Regulatory Authority.
“Product” means “17-Hydroxy Progesterone Caproate” as described in Schedule 1
attached and incorporated herein.
“Quality Agreement” means an agreement between the Parties that describes the
Parties’ quality control, technical, quality assurance and regulatory
responsibilities relating to the Manufacture and release of Product Manufactured
under this Agreement, as the same may be modified from time to time by mutual
written agreement of the parties.
“Restricted Market” means, as applicable under Global Trade Control Laws, the
Crimean Peninsula, Cuba, the Donbass Region, Iran, North Korea, Sudan and Syria.
“Restricted Party” means any individual or entity on any of the Restricted Party
Lists.
“Restricted Party List” means the list of sanctioned entities maintained by the
United Nations; the Specially Designated Nationals List and the Sectoral
Sanctions Identifications List, as administered by the U.S. Department of the
Treasury Office of Foreign Assets Control; the U.S. Denied Persons List, the
U.S.


Signature Version    Confidential



--------------------------------------------------------------------------------





Entity List, and the U.S. Unverified List, all administered by the U.S.
Department of Commerce; the entities subject to restrictive measures and the
Consolidated List of Persons, Groups and Entities Subject to E.U. Financial
Sanctions, as implemented by the E.U. Common Foreign & Security Policy; the List
of Excluded Individuals / Entities, as published by the U.S. Health and Human
Services – Office of Inspector General; any lists of prohibited or debarred
parties established under the U.S. Federal Food Drug and Cosmetic Act; the list
of persons and entities suspended or debarred from contracting with the U.S.
government; and similar lists of restricted parties maintained by the
Governmental Entities of the countries that have jurisdiction over the
activities conducted under or covered by this Agreement.
“Restricted Party Screening” means the comparison of any Person directly or
indirectly involved in activities conducted under or covered by this Agreement,
against the Restricted Party Lists.
“Regulatory Authorities” means any duly authorized Governmental Entity, court,
tribunal, arbitrator, agency, commission, official or other instrumentality of
any federal, state, province, county, city, or other political subdivision,
domestic or foreign. Regulatory Authorities may include USFDA or the
Pharmaceutical and Medical Devices Agency.
“Reprocess” or “Reprocessing” means introducing Product back into the
Manufacturing Process and repeating appropriate manipulation steps that are part
of the established Manufacturing Process. Continuation of a process step after
an in-process control test showing the process to be incomplete is not
considered reprocessing.
“Rework” or “Reworking” means subjecting Product to one or more processing steps
that are different from the established Manufacturing Process.
“SOPs” means the standard operating procedures that each Party uses in its
manufacturing and quality operations.
“Specifications” means the specifications of Product as set forth in Schedule 1
hereto and incorporated herein.
“Territory” means [***].
“Third Party” means any Person other than a Party or any of its Affiliates.
“USFDA” means the United States Food and Drug Administration or any successor
agency.
1.2    Other Terms. The following terms have the meanings set forth in the
Sections set forth below:


Signature Version    Confidential



--------------------------------------------------------------------------------





Term
Section
“Customer Indemnified Party”
6.1
“Customer Property”
7.2(a)
“Developments”
7.1(b)
“Extension Term”
9.1
“Force Majeure Event”
11.6
“Improvements”
7.1(b)
“Indemnified Party”
6.3
“Indemnifying Party”
6.3
“Initial Supply Forecast”
2.2(a)
“Initial Term”
9.1
“Pfizer Indemnified Party”
6.2
“Pfizer Property”
7.1(a)
“Purchase Order”
2.3
“Records”
5.1
“Rolling Supply Forecast”
2.2(b)



ARTICLE 2    
SUPPLY OF PRODUCTS


2.1    Supply. Subject to and in accordance with the terms and conditions of
this Agreement:
(a)    Minimum Supply. [***].
(b)    Supply. Pfizer or its designated Affiliate shall use commercially
reasonable efforts to Manufacture Customer’s requirements of Product, as such
requirements are set forth in this Article 2. During the term of the Agreement,
Pfizer will [***].
(c)    Quality Agreement. Representatives of the Parties’ quality assurance
departments shall meet to develop and approve a Quality Agreement. In the event
of conflict between terms of the Quality Agreement and this Agreement, the terms
of the Quality Agreement shall prevail for all quality and regulatory compliance
matters and the terms of this Agreement shall prevail for all other matters. The
Quality Agreement may be modified from time to time by mutual written agreement.
Once executed by both Parties, the Quality Agreement shall be incorporated into
and made part of this Agreement by this reference.
(d)    Performance of Manufacturing Services. Pfizer will: (a) Manufacture
Product at the Facility, (b) provide all staff necessary to Manufacture Product
in accordance with the terms of this Agreement, and (c) hold at such Facility
all equipment and other items necessary to Manufacture Product. The Parties
agree that in the event Pfizer chooses not to perform any steps of the
Manufacture itself, it will notify Customer of its intent to use a subcontractor
for such steps and obtain Customer’s written consent to the use of such
subcontractor, which shall not be unreasonably withheld, prior to engaging such
subcontractor, provided that Pfizer shall be responsible for the performance of
any such subcontractor as if Pfizer itself had provided such performance.


Signature Version    Confidential



--------------------------------------------------------------------------------





2.2    Forecasts for Supply.
(a)    Initial Supply Forecast. Upon execution of this Agreement, Customer will
provide Pfizer with a good faith estimate of Customer’s projected requirements
for supply of Product during the first [***] of the Term (such estimate, the
“Initial Supply Forecast”). The first [***] of the Initial Supply Forecast will
be binding. The following [***] of such Initial Supply Forecast will be binding
with a tolerance of [***]. The last [***] of the Initial Supply Forecast
constitutes a non-binding estimate provided that Customer may not order
quantities for such period exceeding (in aggregate) [***] of the forecasted
requirements for such period.
(b)    Rolling Supply Forecasts. After [***] the Initial Supply Forecast,
Customer will provide Pfizer with a good faith estimate of Customer’s projected
requirements for supply of Product for delivery during each of the [***]
following the [***] covered by the Initial Supply Forecast (each such [***], a
“Rolling Supply Forecast”). Customer shall provide Pfizer with its Rolling
Supply Forecast by the [***] of each [***]. The first Rolling Supply Forecast
shall be for Customer’s projected requirements of Product during the [***]
subsequent to the end of the [***] of the Initial Supply Forecast. The first
[***] of each such Rolling Supply Forecast will be binding. The subsequent [***]
of each such Rolling Supply Forecast will be binding with a tolerance of [***].
The last [***] of the Initial Supply Forecast constitutes a non-binding
estimate. Such non-binding estimates may be decreased or increased in subsequent
Rolling Supply Forecasts; provided, however, that Customer’s forecasted needs
for Product in any [***] covered by a Rolling Supply Forecast may not exceed
[***] of the amount forecasted for such [***] in the immediately preceding
Rolling Supply Forecast and in any [***] may not exceed [***] of the amount
supplied in the immediately preceding [***], unless mutually agreed upon in
writing.
2.3    Purchase Orders.
(a)    All Product purchased under this Agreement shall be pursuant to
Customer’s issuance of individual written purchase orders to Pfizer for specific
quantities of Product (each, a “Purchase Order”). Each Purchase Order will set
forth the quantities of Product desired, the shipping location and delivery
date(s), provided that such delivery date(s) shall be no earlier than [***]
after the date such Purchase Order is issued. In addition, Customer shall ensure
that the total quantities of Product in Purchase Orders issued during any
binding [***] period of a Rolling Supply Forecast satisfy Customer’s binding
purchase obligations under the applicable Rolling Supply Forecast. Pfizer shall
acknowledge such Purchase Order within [***] of issuance, failing which the
Purchase Order will be deemed accepted at the expiration of such [***] period;
provided that any Purchase Order that is inconsistent with this Agreement shall
not be deemed accepted.
(b)    Each Purchase Order issued by Customer and confirmed by Pfizer as
provided in this Section constitutes the binding obligation of Pfizer to
Manufacture, sell and deliver to Customer whole Batch quantities or quantities
in increments of prepackaged stock of Product by the delivery date specified in
such Purchase Order, and the binding obligation of Customer to purchase the
quantity of Product specified therein.
(c)    In the event of any conflict between the provisions of this Agreement and
any Purchase Order, acknowledgement, invoice, bill of lading, acceptance or
other preprinted form provided by either Party, the provisions of this Agreement
shall govern.
(d)    All Product ordered by Customer pursuant to a Purchase Order or binding
forecast pursuant to Section 2.2 shall be consistent with Pfizer’s then-current
minimum Batch sizes, or multiples


Signature Version    Confidential



--------------------------------------------------------------------------------





thereof. Any change to such minimum Batch sizes will not affect any binding
forecasts previously submitted by Customer.
(e)    The Parties shall use commercially reasonable efforts to correspond
and/or meet periodically, at mutually convenient times and places, to discuss
each Party’s requirements under this Section and the mechanisms that can be
established to assure that those requirements are met on a timely basis.
2.4    Shipments.
(a)    Pfizer shall deliver Product to Customer [***]. Customer shall be
responsible for obtaining all applicable licenses, regulatory approvals or
clearances to and for any further export, import, or use of the Product. Pfizer
shall include the following with each shipment of Product: (i) Pfizer lot and
Batch numbers, (ii) the quantity of Product included in such shipment, (iii) a
Certificate of Analysis, and (iv) a bill of lading.
(b)    Title to Product and risk of loss or damage shall pass to Customer when
[***].
(c)    Customer will promptly notify Pfizer in writing of loss, damage, defect
or non-delivery of all or any part of a shipment of Product to Customer or its
designee, and if any loss, damage, defect or partial non-delivery is present but
is not evident to Customer at the time of delivery, Customer shall provide such
notification to Pfizer no later than [***] after receipt by Customer; provided,
however, that Customer shall notify Pfizer within [***] after its receipt of
such shipment if Customer is rejecting such shipment due to obvious external
physical damage or quantity discrepancies that are, or would be, evident upon
reasonable visual inspection of such packaged Product as shipped by Pfizer.
2.5    Product Acceptance.
(a)    Customer shall notify Pfizer in writing of any deficiencies or objections
to the Product(s) within [***] after the delivery date. Any notice of rejection
by Customer shall be accompanied by a reasonably detailed statement of its
reasons for rejection. Pfizer shall notify Customer in writing as promptly as
practicable, but in any event [***] after receipt of such notice of rejection,
whether Pfizer accepts or rejects Customer’s assertions of non-conformity or
non-compliance. If Customer fails to notify Pfizer of any objections to the
Product(s) within the above-noted [***] period, the Products shall be
conclusively presumed satisfactory and deemed accepted.
(b)    If the Parties disagree as to whether Product conforms to the applicable
Specifications, the Parties’ quality assurance representatives shall attempt in
good faith to resolve any such disagreement and Customer and Pfizer will follow
their respective SOPs to determine the conformity of the Product to the
Specifications. If the foregoing discussions do not resolve the disagreement
within a reasonable time [***], the Parties will submit a representative sample
of the Product to an independent testing laboratory mutually agreed upon by the
Parties for a final determination of whether the Product conforms to the
Specifications. The laboratory must meet cGMP and be of recognized standing in
the industry and, provided that the laboratory meets such requirements, neither
Party shall unreasonably withhold, condition or delay its consent to the
appointment of such laboratory. Such laboratory will use the test methods
contained in the Specifications. The determination of conformance by such
laboratory with respect to all or part of such Product will be final and binding
on the Parties. The fees and expenses incurred by the laboratory in making such
determination will be paid [***].
(c)    If Pfizer accepts Customer’s assertion that a Batch of Product fails to
conform to the Specifications, or if such Batch of Product is found under this
Section not to conform to the Specifications,


Signature Version    Confidential



--------------------------------------------------------------------------------





then the parties will discuss and mutually agree, [***] of Pfizer’s notice of
non-conformance to Customer, which of the following options Pfizer shall move
forward with: (i) [***] (ii) [***] or (iii) [***].
(d)    If Pfizer requests that Customer return or dispose of any nonconforming
or noncomplying Product, Pfizer will reimburse Customer for [***] incurred by
Customer for such return shipment or lawful disposal of such nonconforming or
noncomplying Product. Pfizer shall give Customer written instructions as to how
Customer should lawfully dispose of such nonconforming or noncomplying Product,
and Customer shall provide Pfizer with written certification of such
destruction. Pfizer shall reimburse Customer for [***] for such lawful disposal
of such nonconforming or noncomplying Product.
2.6    Change in Specifications.
(a)    If at any time any Regulatory Authority or applicable law requires Pfizer
to change the Specifications, configuration, packaging and/or Manufacturing
Process for Product to be supplied to Customer hereunder, then: (i) Pfizer will
provide Customer with [***] of such change; and (ii) Pfizer shall [***]
associated with such change; provided however, that [***] will be responsible
for, and will [***] it must take with Regulatory Authority as a result of such
change.
(b)    If at any time Pfizer wishes to change the, configuration, packaging
and/or Manufacturing Process for Product to be supplied to Customer and such
change is not required by Regulatory Authorities or a change in applicable law,
then: (i) Pfizer will provide Customer with at least [***] prior written notice
of such change; and (ii) Pfizer shall [***] associated with such change;
provided however, that [***] will [***], any filings or other actions it must
take as a result of such change.
(c)    If at any time Customer wishes to change the Specifications,
configuration, packaging and/or Manufacturing Process for Product to be supplied
to Customer, then: (i) Customer will request such change in writing; (ii) the
Parties shall meet promptly to discuss the feasibility of the requested change,
[***]; and (iii) if Pfizer agrees to implement the requested change, Customer
shall [***] associated with such change; including but not limited to [***].
ARTICLE 3    
REPRESENTATIONS, WARRANTIES AND COVENANTS
3.1    Representations, Warranties and Covenants. The Parties represent and
warrant as follows:
(a)    Representations of Authority. Pfizer and Customer each represents and
warrants to the other Party that, as of the Effective Date, it has full right,
power and authority to enter into this Agreement and to perform its respective
obligations under this Agreement.
(b)    No Conflict. Pfizer and Customer each represents and warrants to the
other Party that the execution and delivery of this Agreement by such Party and
the performance of such Party’s obligations hereunder (i) do not conflict with
or violate any requirement of applicable law existing as of the Effective Date
and (ii) do not conflict with, violate, breach or constitute a default under any
contractual obligations of such Party or any of its Affiliates existing as of
the Effective Date.
(c)    Enforceability. Pfizer and Customer each represents and warrants to the
other Party that, as of the Effective Date, this Agreement is a legal and valid
obligation binding upon it and is enforceable against it in accordance with its
terms.


Signature Version    Confidential



--------------------------------------------------------------------------------





(d)    Anti-Bribery and Anti-Corruption. Each Party represents and warrants that
it shall neither take nor refrain from taking any action that could result in
liability for the other Party under any anti-corruption or anti-bribery laws
including, without limitation, the U.S. Foreign Corrupt Practices Act, the U.K.
Bribery Act of 2010, plus any other anti-bribery or anti-corruption law or
treaty applicable to either Party or, if applicable, its Affiliates. Each Party
has and shall maintain in place throughout the Term policies and procedures to
confirm compliance with applicable Laws relating to anti-bribery and
anti-corruption. Each Party shall promptly report to the other Party any request
received by such Party for any undue financial or other advantage of any kind in
connection with the performance of this Agreement. Neither Party shall accept,
offer or make any payment or provide anything else of value, or take or fail to
take any other action which is either prohibited or required by applicable Laws
in connection with this Agreement.
3.2    Additional Representations, Warranties and Covenants of Pfizer. Pfizer
further represents, warrants and covenants that, at the time of delivery to
Customer, the Product Manufactured under this Agreement will have been
Manufactured in accordance with cGMP and all other applicable law, the Quality
Agreement, and Specifications.
3.3    Additional Representations Warranties and Covenants of Customer.
(a)    Compliance with Laws. Customer further represents, warrants and covenants
to Pfizer that Customer shall comply with all applicable laws relating to the
handling, storage, use, disposal, sale, advertising and marketing of all Product
and product containing the Product while such Product or product is in
Customer’s possession and/or control.
(i)    Trade Control Laws.
(A)    Compliance with Global Trade Control Laws. Activities covered by, and
Product supplied under, this Agreement may be subject to Global Trade Control
Laws. Customer represents and warrants that it will perform all activities
covered by this Agreement in full compliance with all applicable Global Trade
Control Laws.
(B)    Restricted Markets. Customer represents and warrants that activities
under this Agreement will not (i) be in a Restricted Market; (ii) involve
individuals ordinarily resident in a Restricted Market, or (iii) include
companies, organizations or Government Entities from or located in a Restricted
Market. Customer agrees that Product will not be supplied to Restricted Markets
without all required licenses or other authorizations from the U.S. or other
relevant Governmental Entities.
(C)    Restricted Parties. Customer represents and warrants that neither it, nor
its respective owners, directors and officers, are a Restricted Party or are
owned or controlled by a Restricted Party. Customer confirms that any of its
Affiliates, agents, employees or subcontractors directly or indirectly involved
with any of the activities covered by this Agreement are not Restricted Parties
and that no such Restricted Parties will be engaged in or delegated any
activities covered by this Agreement. In the event that any of the Persons noted
above, or any Third Party directly or indirectly engaged by such Person, becomes
designated as a Restricted Party during the Term of this Agreement, Customer
will immediately inform Pfizer and suspend all activities covered by this
Agreement until the Parties agree otherwise. Notwithstanding all cure periods or
dispute resolution periods set forth herein, Customer acknowledges and agrees
that its designation as, or association with, a Restricted Party shall be
grounds for immediate termination of this Agreement for cause, with no
applicable cure period.


Signature Version    Confidential



--------------------------------------------------------------------------------





(D)    Restricted Party Screening. Customer shall conduct a Restricted Party
Screening of the names and addresses of all individuals, agents, employees,
subcontractors, carriers (including vessel names), and any other relevant Person
that is involved, directly or indirectly, with the supply of Product under this
Agreement or any activities covered by this Agreement.
(E)    Termination and Blocked Payment. If this Agreement is terminated due to
inclusion of a Restricted Party, Restricted Market, or Restricted Market
national in activities covered by this Agreement without a license or other
authorization required by Global Trade Control Laws or any other violation of
Global Trade Control Laws, Pfizer shall not be responsible for any payments due
to Customer, or for further supply of any Product. Customer shall be responsible
for reimbursing Pfizer for any payments due to Pfizer under this Agreement that
may be blocked due to inclusion of a Restricted Party, Restricted Market, or
Restricted Market national in any activities covered under this Agreement
without a license or other authorization required by Global Trade Control Laws,
or due to any other violation of Global Trade Control Laws.
3.4    Limited Applicability. The representations and warranties of a Party set
forth in this Agreement are intended for the sole and exclusive benefit of the
Parties hereto, and may not be relied upon by any Third Party, other than
permitted successors or assigns.
3.5    Limitation. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, PFIZER MAKES
NO REPRESENTATION NOR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, TO CUSTOMER, AND PFIZER HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH
RESPECT TO THE PRODUCT SUPPLIED HEREUNDER. PFIZER HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE AND
COMMERCIALIZATION OF ANY PRODUCT USING THE PRODUCT WILL BE SUCCESSFUL OR THAT
THE PRODUCT WILL BE ACCEPTABLE TO, OR SUITABLE FOR USE IN PRODUCING A PRODUCT
ACCEPTABLE TO, USFDA FOR SUBMISSION APPROVAL PURPOSES.
3.6    Insurance. Each Party shall maintain [***] full and sufficient Third
Party, public and product liability, and product recall insurance, which may be
by means of self-insurance, to cover its actual and potential liabilities
hereunder and shall provide to the other a certificate of such insurance (or
equivalent) upon request.
ARTICLE 4    
PURCHASE PRICE FOR PRODUCTS; PAYMENTS
4.1    Price. The purchase price of Product sold to Customer under this
Agreement is [***].
4.2    Payment and Payment Terms.
(a)    Customer shall make all payments required under this Agreement by wire
transfer in United States dollars to a bank account designated by Pfizer [***].
(b)    Pfizer shall submit invoices for Product, [***]. The invoices shall
reflect the price [***] of Product provided in Section 4.1. Customer shall pay
Pfizer in full for Products delivered by Pfizer within [***] of its receipt of
the invoice. For avoidance of doubt, if one or more invoices contains amounts


Signature Version    Confidential



--------------------------------------------------------------------------------





that are subject to a bona fide dispute, Customer will pay any amounts that are
not subject to such dispute within such [***] period.
4.3    Currency. All dollar ($) amounts specified in this Agreement are United
States dollar amounts.
ARTICLE 5    
OTHER OBLIGATIONS
5.1    Records. Pfizer will keep complete and accurate records (including
reports, accounts, data, and records of all information and results obtained
from performance of services) of all work done by it under this Agreement, in
form and substance as specified in the Quality Agreement and this Agreement
(collectively, the “Records”). While in the possession or control of Pfizer,
Records will be available at reasonable times for inspection, examination and
copying by USFDA. Pfizer will ensure that all Records of the Manufacture of
Product under this Agreement will be retained and archived in accordance with
cGMP and applicable law, but in no case for less than a period of [***]
following completion of the applicable Manufacturing Process for the Product.
ARTICLE 6    
INDEMNIFICATION
6.1    Indemnification of Customer. Pfizer shall defend, indemnify and hold
harmless Customer, its Affiliates and its and their respective directors,
officers, employees, agents and representatives (each, a “Customer Indemnified
Party”), from and against any Losses arising out of or relating to any and all
Claims or Proceedings of Third Parties to the extent based upon: (i) any breach
by Pfizer of this Agreement or any representation or warranty contained in
Section 3.1 or 3.2 of this Agreement; or (ii) the gross negligence,
recklessness, or willful misconduct of Pfizer, its Affiliates and its and their
respective directors, officer, employees and agents; Notwithstanding the
foregoing, Pfizer shall not be liable for Losses to the extent such Losses are
caused by the negligence, recklessness, or misconduct of Customer or breach of
any of the terms of this Agreement by Customer.
6.2    Indemnification of Pfizer. Customer shall defend, indemnify and hold
harmless Pfizer, its Affiliates and its and their respective directors,
officers, employees and agents (each, a “Pfizer Indemnified Party”), from and
against any Losses arising out of or relating to any Claims or Proceedings by
Third Parties to the extent based upon: (i) Customer’s breach of this Agreement
or of any representation or warranty made by Customer in this Agreement; or
(ii) the gross negligence, recklessness, or willful misconduct of Customer, its
Affiliates and its and their respective directors, officers, employees and
agents; (iii) any sales to Third Parties of the Product or any product
incorporating the Product; or (iv) any claims that any Intellectual Property
owned by Customer and provided to Pfizer by Customer pursuant to this Agreement
infringes any intellectual property right of any Third Party. Notwithstanding
the foregoing, Customer shall not be liable for Losses to the extent such Losses
are caused by the negligence, recklessness, or misconduct of Pfizer or breach of
any of the terms of this Agreement by Pfizer.
6.3    Indemnification Procedures. A Party (an “Indemnified Party”) which
intends to claim indemnification under this Article shall notify the other Party
(an “Indemnifying Party”) within a reasonable time in writing [***] of any Third
Party Claim or Proceeding in respect of which the Indemnified Party believes it
is entitled to claim indemnification, provided that the failure to give timely
notice to the Indemnifying Party shall not release the Indemnifying Party from
any liability to the Indemnified Party to the extent the Indemnifying Party is
not prejudiced thereby. The Indemnifying Party shall have the right, by notice
to the Indemnified Party, to assume the defense of any such action or claim
within [***] after the


Signature Version    Confidential



--------------------------------------------------------------------------------





Indemnifying Party’s receipt of notice of any Third Party action or claim with
counsel of the Indemnifying Party’s choice [***]. If the Indemnifying Party does
not so assume the defense of such Third Party claim, the Indemnified Party may
assume such defense with counsel of its choice [***]. If the Indemnifying Party
so assumes such defense, the Indemnified Party may participate therein through
counsel of its choice, [***]. The Party not assuming the defense of any such
claim shall render all reasonable assistance to the Party assuming such defense,
[***]. No such claim shall be settled other than by the Party defending the
same, and then only with the consent of the other Party which shall not be
unreasonably withheld, provided that the Indemnified Party shall have no
obligation to consent to any settlement of any such action or claim which
imposes on the Indemnified Party any liability or obligation which cannot be
assumed and performed in full by the Indemnifying Party, and the Indemnified
Party shall have no right to withhold its consent to any settlement of any such
action or claim if the settlement involves only the payment of money by the
Indemnifying Party or its insurer.
6.4    Limitation on Liability.
(a)    Notwithstanding anything in this Agreement to the contrary, Pfizer’s
aggregate liability to Customer under this Agreement shall in no event exceed,
on a cumulative basis, the lesser of (i) [***] under this Agreement during [***]
period [***] or (ii) [***] dollars, whichever amount is less. Pfizer’s
indemnification obligations under this Article 6 shall terminate on the date
that is [***] from the termination or expiration of this Agreement.
(b)    NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR [***].
ARTICLE 7    
INTELLECTUAL PROPERTY
7.1    Pfizer Property.
(a)    All Intellectual Property provided or otherwise made available to
Customer by or on behalf of Pfizer, or which is used by Pfizer or Customer with
respect to the performance of its respective obligations hereunder, and which
was owned or Controlled by Pfizer prior to being provided or made available to
Customer, shall remain the property of Pfizer (the “Pfizer Property”). Without
limiting the foregoing, Pfizer shall retain all rights, title and interest in
and to such Pfizer Property, including all Intellectual Property and proprietary
rights embodied in or appurtenant to such Pfizer Property. Customer shall not
acquire any right, title or interest in or to the Pfizer Property as a result of
its or Pfizer’s performance hereunder. For purposes of this Article 7,
“Controlled” means, with respect to any materials, information or Intellectual
Property right, the possession, whether by ownership or license, of the right to
grant a license, sublicense or other right without violating the contractual or
Intellectual Property rights of any Third Party.
7.2    Customer Property. All Intellectual Property provided to Pfizer by or on
behalf of Customer, or which is used by Customer or Pfizer with respect to the
performance of its respective obligations hereunder, and which was owned or
Controlled by Customer prior to being provided to Pfizer, shall remain the
property of Customer (the “Customer Property”). For avoidance of doubt, Customer
Property excludes any Pfizer Property. Pfizer shall acquire no right, title or
interest in Customer Property as a result of Customer's or Pfizer's performance
hereunder.
7.3    Improvements.
(a)    [***]


Signature Version    Confidential



--------------------------------------------------------------------------------





(b)    [***]
(c)    [***]
ARTICLE 8    
CONFIDENTIALITY AND PUBLICITY
8.1    Confidential Information. During the Term and for a period of [***] after
expiration or termination of this Agreement, each Party agrees to keep in
confidence and not to disclose to any Third Party, or use for any purpose,
except pursuant to, and in order to carry out, the terms and objectives of this
Agreement, any Confidential Information of the other Party. The restrictions on
the disclosure and use of Confidential Information set forth in the first
sentence of this Section shall not apply to Exempt Information. In addition, if
either Party is required to disclose Confidential Information of the other Party
by regulation, law or legal process, the disclosing Party shall provide prior
notice of such intended disclosure to the other Party if possible under the
circumstances and shall disclose only such Confidential Information of the other
Party as is required to be disclosed.
8.2    Employee, Consultant and Advisor Obligations. Each Party agrees that it
and its Affiliates shall provide or permit access to Confidential Information
received from the other Party and such other Party’s Affiliates and
representatives only to the receiving Party’s, and its Affiliates’, employees,
consultants and advisors who, in such Party’s reasonable judgment have a need to
know such Confidential Information to assist the receiving Party with the
activities contemplated by this Agreement and who are subject to obligations of
confidentiality and non-use with respect to such Confidential Information
similar to the obligations of confidentiality and non-use of the receiving Party
under this Agreement; provided however, that each of Pfizer and Customer shall
remain responsible for any failure by its Affiliates, and its and its
Affiliates’ respective employees, consultants and advisors, to treat such
Confidential Information as required under Section 8.1 as if such Affiliates,
employees, consultants and advisors were Parties directly bound by the
requirements of Section 8.1.
8.3    Publicity. Neither Party shall issue a press release or other public
announcement relating to this Agreement or its subject matter without the prior
written approval of the other Party.
ARTICLE 9    
TERM AND TERMINATION AND SUPPLY FAILURE
9.1    Term. This Agreement shall become effective as of the Effective Date and,
unless sooner terminated as provided in this Article 9 or unless extended
pursuant to agreement of the Parties, shall continue until the end of three (3)
Contract Years (the “Initial Term”). At the end of the Initial Term, the Parties
may upon mutual agreement extend the Agreement for an additional one (1)
Contract Year period not to exceed three extensions (each an “Extension Term”)
unless notice of termination is given by a Party, as provided below. After the
Initial Term, each Party may terminate the Agreement by giving notice to the
other Party of at least [***] before the end of the then current Term.
9.2    Termination.
(a)    Termination by Pfizer. Pfizer may terminate this Agreement upon written
notice to Customer if Customer breaches any material obligation hereunder,
including failing to pay any amount due hereunder which is not subject to a bona
fide dispute pursuant to Subsection 4.2(b) within [***], and Customer: (a) fails
to cure such payment default within [***] after Customer’s receipt of written
notice thereof; and (b) fails to cure any other default [***] after receipt of
written notice thereof.


Signature Version    Confidential



--------------------------------------------------------------------------------





(b)    Termination by Customer; Supply Failure. If Pfizer breaches any of its
material obligations hereunder then (i) if such breach is not curable, Customer
may terminate this Agreement upon written notice to Pfizer, and (ii) if such
breach is curable and is not cured within [***] after Pfizer’s receipt of
written notice specifying such breach, Customer may terminate this Agreement
upon written notice to Pfizer; provided, however, that (1) if Pfizer reasonably
believes that such curable breach cannot be reasonably cured within such a [***]
period and so notifies Customer within [***] after Pfizer’s receipt of
Customer’s notice, and (2) Pfizer has commenced commercially reasonable efforts
to cure such breach during such [***] period, the Parties shall meet and confer
in good faith for a period not to go beyond the [***] following Pfizer’s receipt
of Customer’s notice to determine a reasonable resolution of such breach and if,
despite good faith attempts, the Parties fail to reach a reasonable resolution,
then Customer may terminate this Agreement upon expiration of such [***] period.
If, however, after meeting and conferring in good faith, the Parties reach a
mutually acceptable resolution to cure the breach, [***].
(c)    Termination in Event of Insolvency. In the event that either Party (the
“Insolvent Party”): (i) becomes insolvent, or institutes or has instituted
against it a petition for bankruptcy or is adjudicated bankrupt; or (ii)
executes a bill of sale, deed of trust, or a general assignment for the benefit
of creditors; or (iii) is dissolved or transfers a substantial portion of its
assets to a Third Party; or (iv) a receiver is appointed for the benefit of its
creditors, or a receiver is appointed on account of insolvency; then the
Insolvent Party shall immediately notify the other Party of such event and such
other Party shall be entitled to: (a) terminate this Agreement for cause
immediately upon written notice to the Insolvent Party; or (b) request that the
Insolvent Party or its successor provide adequate assurances of continued and
future performance in form and substance acceptable to such other Party, which
shall be provided by the Insolvent Party within [***] of such request, and the
other Party may terminate this Agreement for cause immediately upon written
notice to the Insolvent Party in the event that the Insolvent Party fails to
provide such assurances acceptable to the other Party within such [***] period.
(d)    Termination. In the event that Pfizer undergoes a business transaction
with a Third Party and Pfizer is required by or informed by any government
competition authority that it must terminate this Agreement in order to obtain
antitrust clearance for such transaction, Pfizer may, upon [***] prior written
notice to Customer, terminate this Agreement without cause. Such notice period
may be extended if permitted by the relevant competition authority.
(e)    Other Remedies. Subject to Article 6, Any termination of this Agreement
as provided herein shall not be an exclusive remedy but shall be in addition to
any remedies that may otherwise be available to either Party.
9.3    Effect of Termination of this Agreement. Upon any termination of this
Agreement, Customer will promptly: (i) return to Pfizer all relevant Records,
materials or Pfizer Confidential Information relating to the Product in its (or
any of its Affiliates’ or contractors’) possession or control; and (ii) return,
at Customer’s expense, any inventory of Product then on hand at Customer’s
facilities or those of its designee(s) for which Customer has failed to pay.
9.4    Accrued Rights; Surviving Obligations. Upon termination of this
Agreement, the Parties will have no further obligations to each other, except
that termination or expiration of this Agreement for any reason shall be without
prejudice to any rights which shall have accrued to the benefit of either Party
prior to such termination or expiration. Further, such termination or expiration
shall not relieve either Party from obligations which are expressly indicated to
survive termination or expiration of this Agreement. In addition, all of the
Parties’ rights and obligations under Articles 3, 4, 5, 6, 7 and 8, Section 9.3
and Section 9.4 shall survive termination.


Signature Version    Confidential



--------------------------------------------------------------------------------





ARTICLE 10    
NOTICES
10.1    Any notice required to be given hereunder shall be in writing and shall
be deemed to have been sufficiently given: (i) when delivered in person, (ii) on
the fifth Business Day after mailing by registered or certified mail, postage
prepaid, return receipt requested, or (iii) on the next Business Day after
mailing by overnight courier service, to the addresses specified below. Each
notice shall specify the name and date of and Parties to this Agreement:
If to Pfizer:


Pfizer
[***]
Attention: Vice President, Pfizer CentreOne
Facsimile Number: [***]


with copy to (which shall not constitute notice):


Pfizer Inc.
[***]
Attn: General Counsel


If to Customer:


AMAG Pharmaceuticals, Inc.
1100 Winter Street
Waltham, MA 02451
Attn: SVP Technical Operations


with a copy to (which shall not constitute notice):


AMAG Pharmaceuticals, Inc.
1100 Winter Street
Waltham, MA 02451
Attn: General Counsel



Either Party may, by notice to the other Party, change the addresses and names
given above.
ARTICLE 11    
MISCELLANEOUS
11.1    Negotiations of Dispute. Prior to commencing any litigation with respect
to any controversy, claim, counterclaim, dispute, difference or misunderstanding
arising out of or relating to the interpretation or application of any term or
provisions of this Agreement, a Party shall provide written notice to the other
Party of the existence of such dispute. The Parties shall for a period of [***]
following such notice enter into good faith discussions and negotiations in an
attempt to resolve such dispute, unless acts or circumstances such as
bankruptcy, insolvency, refusal to negotiate in good faith, or repudiation
frustrate or make impossible such good faith discussions and negotiations. If,
by the end of such [***] period, unless such period is extended by mutual
agreement of the Parties, the Parties have been unable to resolve such dispute,
either Party may initiate litigation. The procedures specified in this Section
are a precondition to the initiation of litigation by a Party, in connection
with disputes between the Parties arising from or related to this Agreement;
provided, however, that a Party may: (i) seek a preliminary injunction or other
preliminary judicial relief,


Signature Version    Confidential



--------------------------------------------------------------------------------





without attempting to resolve such dispute as provided in this Section, if in
its judgment such action is necessary to avoid irreparable harm; or
(ii) institute formal proceedings to avoid the expiration of any applicable
limitations period. Further, the requirement to attempt to resolve a dispute in
accordance with this Section does not affect a Party’s right to terminate this
Agreement as provided in Article 9 hereof, and neither Party shall be required
to follow these procedures prior to terminating the Agreement.
11.2    Publicity. Neither Party shall issue any press release or other
publicity materials, or make any presentation with respect to the existence of
this Agreement or the terms and conditions hereof without the prior written
consent of the other Party in each instance. This restriction shall not,
however, apply to the extent that any such disclosures are required by
applicable laws, including as may be required in connection with any filings
required to be made with the United States Securities and Exchange Commission or
by the disclosure policies of a major stock exchange. Customer agrees not to use
or refer to, without Pfizer’s written permission, which permission may not be
unreasonably withheld, the name of Pfizer or any of Pfizer’s Affiliates in any
public statement, whether oral or written, including, but not limited to,
shareholder reports, communications with stock market analysts, press releases
or other communications with the media, or prospectuses.
11.3    Governing Law; Venue; Limitations Period.
(a)    The validity, interpretation and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without reference to the principles of conflicts of laws. THE PARTIES EXPRESSLY
AGREE THAT THE APPLICATION OF THE UNITED NATION CONVENTION ON CONTRACTS FOR THE
INTERNATIONAL SALE OF GOODS (1980) IS SPECIFICALLY EXCLUDED AND SHALL NOT APPLY
TO THIS AGREEMENT.
(b)    All Claims and Proceedings under this Agreement shall be brought
exclusively in the state or federal courts of competent subject matter
jurisdiction in the City of New York City in the State of New York. The Parties
hereby waive: (i) any objection which it may have at any time to the venue of
the proceedings in any such court, (ii) any claim that such proceedings have
been brought in an inconvenient forum, and (iii) the right to object, with
respect to such proceedings, that such court does not have any jurisdiction over
such Party. IN ANY CONTROVERSY OR CLAIM, WHETHER BASED IN CONTRACT, TORT OR
OTHER LEGAL THEORY, ARISING OUT OF OR RELATING TO THIS AGREEMENT, ITS
NEGOTIATION, ENFORCEABILITY OR VALIDITY, OR THE PERFORMANCE OR BREACH HEREOF OR
THE RELATIONSHIPS ESTABLISHED HEREUNDER, ALL PARTIES EXPRESSLY WAIVE THEIR RIGHT
TO TRIAL BY JURY.
(c)    Notwithstanding subsection (a) above, any action and proceeding under
this Agreement shall be commenced within [***] of the expiration or termination
of this Agreement.
11.4    Relationship of the Parties. The relationship hereby established between
Customer and Pfizer is solely that of independent contractors. This Agreement is
not intended to create, and shall not be construed as creating, between Pfizer
and Customer, the relationship of principal and agent, joint ventures,
co-partners, or any other such relationship, the existence of which is expressly
denied.
11.5    Assignment; Binding Effect. Neither Party will assign this Agreement nor
any part thereof without the prior written consent of the other Party; provided,
however, that either Party may, without such consent, assign the rights and
obligations of this Agreement (a) to one of its Affiliates, subsidiaries or
parent corporation, and/or (b) in connection with the transfer, sale or
divestiture of substantially all of its business to which this Agreement
pertains or in the event of its spin-off, merger or consolidation with another
company. Any permitted assignee will assume all obligations of its assignor
under this Agreement. No assignment will


Signature Version    Confidential



--------------------------------------------------------------------------------





relieve either Party of responsibility for the performance of any accrued
obligation which such Party then has hereunder. This Agreement shall apply to,
inure to the benefit of, and be binding upon the Parties hereto and their
respective successors and permitted assigns. The Parties agree that this
Agreement is not intended by any Party to give any benefits, rights, privileges,
actions or remedies to any person or entity, partnership, firm or corporation as
a Third Party beneficiary or otherwise under any theory of law.
11.6    Force Majeure. No Party shall be liable for any failure to perform or
any delays in performance, and no Party shall be deemed to be in breach or
default of its obligations set forth in this Agreement, if, to the extent and
for so long as, such failure or delay is due to any causes that are beyond its
reasonable control and not to its acts or omissions, including such causes as
acts of God, natural disasters, fire, flood, severe storm, earthquake, civil
disturbance, lockout, riot, unavailability of any materials, including, but not
limited to Product materials (including a Force Majeure event at a Product
material or other supplier’s facility) order of any court or administrative
body, embargo, acts of government, war (whether or not declared), acts of
terrorism, or other similar causes (each, a “Force Majeure Event”). In the event
of a Force Majeure Event, the Party prevented from or delayed in performing
shall promptly give notice to the other Party and shall use commercially
reasonable efforts to avoid or minimize the delay. In the event that the delay
continues for a period of at least [***], the Party affected by the other
Party’s delay may elect to: (a) suspend performance and extend the time for
performance for the duration of the Force Majeure Event, or (b) cancel all or
any part of the unperformed part of this Agreement and/or any Purchase Orders.
11.7    Severability. If and solely to the extent that any court or tribunal of
competent jurisdiction holds any provision of this Agreement to be unenforceable
in a final non-appealable order, such unenforceable provision shall be stricken
and the remainder of this Agreement shall not be affected thereby. In such
event, the Parties shall in good faith attempt to replace such unenforceable
provision with a provision that is enforceable and that comes as close as
possible to expressing the intention of the original provision
11.8    Non-Waiver; Remedies. A waiver by any Party of any term or condition of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future, or of any subsequent breach thereof.
All remedies specified in this Agreement shall be cumulative and in addition to
any other remedies provided at law or in equity.
11.9    Headings. Headings of sections or other parts of this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement or change the meaning of this Agreement.
11.10    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, in effect as of the
Effective Date, and may be delivered to the other Party in accordance with the
means set forth in Article 10 or by reliable electronic means (with receipt
electronically confirmed).
11.11    Electronic Delivery and Storage. This Agreement may be stored by
electronic means and either an original or an electronically stored copy of this
Agreement can be used for all purposes, including in any proceeding to enforce
the rights and/or obligations of the Parties to this Agreement.
11.12    Entire Agreement; Amendments. This Agreement, together with any
exhibits, attachments and amendments, constitutes the entire agreement of the
Parties with respect to its subject matter and merges and supersedes all prior
discussions and writings with respect to thereto. No modification or alteration
of this Agreement shall be binding upon the Parties unless contained in a
writing signed by a duly authorized agent for each respective Party and
specifically referring hereto or thereto.


Signature Version    Confidential



--------------------------------------------------------------------------------





11.13    Rule of Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
[Signature Page Follows]


Signature Version    Confidential



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative.


PFIZER, INC.
AMAG PHARMACEUTICALS, INC.
By: /s/ [***]      
By: /s/ William H. Heiden                        
 
 
Name: /s/ [***]      
Name: /s/ William H. Heiden         
 
 
Title: Vice President, Pfizer CentreOne
Title: Chief Executive Officer      
 
 
 
 
 
 
Signed on the 28th day of June 2017
Signed on the 29th day of June 2017



 


Signature Version    Confidential



--------------------------------------------------------------------------------






Schedule 1
 
[***]




Signature Version    Confidential

